Case: 19-60907     Document: 00515579495         Page: 1      Date Filed: 09/25/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                    September 25, 2020
                                  No. 19-60907
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Jasmine Shepard,

                                                           Plaintiff—Appellant,

                                       versus

   Cleveland School District; Steven Craddock, in his
   individual capacity; Doctor Jacqueline Thigpen, in her
   individual and official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:17-CV-91


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Cleveland    High   School’s    2016   graduating     class     had       two
   valedictorians—Jasmine Shepard, who is black, and H.B., who is white.
   Unwilling to share the title of valedictorian, Shepard filed a Section 1983


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60907       Document: 00515579495           Page: 2     Date Filed: 09/25/2020




                                      No. 19-60907


   complaint against Cleveland School District, Superintendent Jacqueline
   Thigpen (in her individual and official capacity), and Principal Steven
   Craddock (in his individual and official capacity), alleging equal protection
   and due process violations. Her claims were premised on allegations that the
   school provided H.B. opportunities for online schooling that Shepard never
   received, thereby boosting H.B.’s “point” total used to assess class honors;
   the school gave H.B. more “points” for the courses she took than was
   allowed by the school district’s policies and procedures; and the school
   district miscalculated Shepard’s GPA by double-counting her grade in a
   particular course. In a thorough and well-reasoned opinion, the district court
   granted summary judgment to the defendants. We find no reversible error of
   fact or law in that decision.
          Shepard contends that the district court’s decision is nonetheless
   inadequate because it fails to address her due process claim. 1 She ignores that
   the district court granted summary judgment to Thigpen and Craddock
   because they had insufficient involvement in the challenged decisions to
   make them liable under Section 1983.            That reasoning applies to any
   constitutional claims based on the same alleged conduct.               Regardless,
   Shepard’s due process claim is meritless.
          To assert a due process violation, Shepard must identify a life, liberty,
   or property interest protected by the Fourteenth Amendment before
   identifying the state action resulting in a deprivation of that interest. San
   Jacinto Sav. & Loan v. Kacal, 928 F.2d 697, 700 (5th Cir. 1991). She fails to
   satisfy this standard. Her briefing is woefully inadequate on this score. More
   to the point, there is no constitutional right to being named sole valedictorian.


          1
            On appeal, Shepard fails to challenge the district court’s grant of summary
   judgment as to Cleveland School District. Thus, the only remaining defendants are
   Thigpen and Craddock.




                                            2
Case: 19-60907      Document: 00515579495          Page: 3    Date Filed: 09/25/2020




                                    No. 19-60907


   Cf. Nevares v. San Marcos Consol. Indep. Sch. Dist., 111 F.3d 25, 27 (5th Cir.
   1997) (“[N]o protected property interest is implicated in a school’s denial to
   offer a student a particular curriculum.”); Niles v. Univ. Interscholastic
   League, 715 F.2d 1027, 1031 (5th Cir. 1983) (no property interest in
   participating in extracurricular activities). While students have a property
   interest in receiving a state-provided public education, Goss v. Lopez, 415 U.S.
565, 574, 95 S. Ct. 729, 736 (1975), there is no free-standing right to class
   honors. In order for such a right to exist, Shepard would have to present a
   legitimate claim of entitlement based not on her subjective beliefs or
   perceived needs but on “existing rules or understandings that stem from an
   independent source such as state law—rules or understandings that secure
   certain benefits and that support claims of entitlement to those benefits.”
   Board of Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 2709 (1972).
   Cleveland High School’s handbook explicitly contemplates the possibility of
   having multiple valedictorians. It is therefore beyond dispute that Shepard
   does not have a property interest in being named sole valedictorian.
          The judgment of the district court is AFFIRMED.




                                          3